UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-6498


DONSURVI CHISOLM, a/k/a Don-Survi Chisolm,

                Plaintiff - Appellant,

          v.

JENNIFER   FRANKLIN;    JESSICA    EDMUNDS,    Postal/Mailroom
Coordinator for South Carolina Dept. of Corr.; MICHAEL MCCOLL,
Director of SCDC,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:14-cv-04364-RBH)


Submitted:   August 18, 2016                 Decided:   August 23, 2016


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


DonSurvi Chisolm, Appellant Pro Se.       Steven Michael Pruitt,
MCDONALD, PATRICK, POSTON, HEMPHILL & ROPER, LLC, Greenwood, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       DonSurvi Chisolm appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2012) complaint.          The district

court referred this case to a magistrate judge pursuant to 28

U.S.C. § 636(b)(1)(B) (2012).      The magistrate judge recommended

that relief be denied and advised Chisolm that failure to file

specific objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

       The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have been

warned of the consequences of noncompliance.        Wright v. Collins,

766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474
U.S. 140   (1985).   Although   Chisolm   filed   objections   to   the

magistrate judge’s report and recommendation, he did not object to

the magistrate judge’s recommendation, adopted by the district

court, that the defendants were entitled to qualified immunity and

Eleventh Amendment immunity.      He has therefore waived appellate

review of his equal protection claim for damages.           See United

States v. Schronce, 727 F.2d 91, 93-94 (4th Cir. 1984).     We further

conclude that Chisolm’s claim for injunctive relief is moot, as

the prison mailroom no longer forwards mail written in a foreign

language for inspection unless there is an independent reason to

believe it presents a security risk.

                                   2
      Accordingly, we affirm the judgment of the district court.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                  AFFIRMED




                                    3